PER CURIAM:
It is ordered that the petition for rehearing filed in the above entitled and numbered causes is hereby denied.
It is further ordered that the opinion filed November 27, 1963, is herewith recalled and in lieu of that opinion the following opinion is substituted:
The Court having carefully considered the record, briefs, and oral argument in these cases holds that the district court was not in error in dismissing the complaints for failure to state a claim upon which relief could be granted.
The judgment is affirmed.